Citation Nr: 0711072	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-32 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for service connection for 
the cause of the veteran's death.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran had active duty service from June 1961 to May 
1972, and he subsequently served in the United States Air 
Force Reserve.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the application to reopen 
the claim for service connection for the cause of the 
veteran's death.  The appellant, the wife of the veteran, 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  In March 2006, the Board 
reopened the claim on the basis that new and material 
evidence had been submitted and remanded the case for further 
development.  That development has been completed, and the 
case has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's death certificate shows that he died in 
March 1981, and the immediate cause of death was listed as 
arteriosclerotic heart disease with exogenous obesity 
considered to be a significant condition contributing to his 
death.    

3.  The veteran was not serving on active duty, active duty 
for training, or inactive duty for training at the time of 
his death.

 4.  At the time of the veteran's death, service connection 
had not been established for any disorder.

5.  The cause of the veteran's death developed many years 
after his active duty service and was not the result of a 
disease or injury incurred in active service.


CONCLUSION OF LAW

The requirements for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 101, 1110, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 
3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
August 2003, prior to the initial decision on the claim 
September 2003, as well as in May 2006 and August 2006.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate her claim for service connection 
for the cause of the veteran's death.  Specifically, the 
August 2003 letter indicated that the evidence must show that 
the veteran died while on active duty or died from a service-
related injury or disease.  Additionally, the July 2004 
statement of the case (SOC) and the September 2006 
supplemental statement of the case (SSOC) notified the 
appellant of the reasons for the denial of her application 
and, in so doing, informed her of the evidence that was 
needed to substantiate her claim.  The SOC and March 2006 
Board remand also contained the pertinent laws and 
regulations.

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the August 2003, May 2006, and 
August 2006 letters indicated that reasonable efforts would 
be made to help her obtain evidence necessary to support her 
claim and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The appellant was also 
informed that a medical opinion would be obtained if it was 
determined that such evidence was necessary to make a 
decision on her claim.

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
August 2003, May 2006, and August 2006 letters notified the 
appellant that she must provide enough information about the 
veteran's records so that they could be requested from the 
agency or person that has them.  The August 2003 and May 2006 
letters also requested that she complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that she would like VA 
to obtain on her behalf.  In addition, the August 2003 letter 
informed the appellant that it was still her responsibility 
to support her claim with appropriate evidence.  Similarly, 
the August 2003, May 2006, and August 2006 letters stated 
that it was her responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  In this regard, the RO has informed 
the appellant in the rating decision, SOC, and SSOC of the 
reasons for the denial of her claim and, in so doing, 
informed her of the evidence that was needed to substantiate 
that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of the type of evidence necessary to establish an effective 
date.  In this regard, the Board notes that the May 2006 
informed her how effective dates were determined.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records and service personnel records as well as his VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the appellant's claim.  A VA 
medical opinion was also obtained in August 2006.  VA has 
further assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


Law and Analysis

Applicable law provides that service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In addition, the Board notes that "[t]he term 'service-
connected' means, with respect to disability or 
death . . . that the death resulted from a disability 
incurred or aggravated, in line of duty in the active 
military, naval, or air service."  38 U.S.C.A. § 101(16).  
The law provides that a veteran is "a person who served in 
the active military, naval, or air service . . ." and that 
"[t]he term 'active military, naval, or air service' 
includes . . . any period of inactive duty for training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty; or."  
38 U.S.C.A from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident during such training. 
§ 101(2), (24)(C)(ii) (emphasis added).  Paragraph (24) of 
section 101 was amended in November 2000 to add the part in 
italics shown in the preceding sentence.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  A certificate of death indicates that the 
veteran died in March 1981.  The immediate cause of death was 
listed as arteriosclerotic heart disease, and exogenous 
obesity was noted to be another significant condition that 
contributed to the veteran's death.  

Initially, the Board notes that service connection had not 
been established for any disorder at the time of the 
veteran's death.  Moreover, the veteran's service records 
indicate that he was not serving on active duty, active duty 
for training, or inactive duty for training when he died.  
Nor was he traveling to or from any such training.  Thus, in 
order for service connection for the cause of the veteran's 
death to be granted, the evidence must establish that his 
arteriosclerotic disease was causally or etiologically 
related to his active duty service.  

The veteran's service medical records indicate that an EKG 
and chest x-ray both suggested early ventricular enlargement 
at the time of his June 1961 enlistment examination.  
However, there was no definitive abnormality, and the 
examiner indicated that the veteran's heart was normal.  The 
veteran was later seen in June 1964 at which time it was 
noted that a chest x-ray obtained in February 1964 had 
revealed unusually prominent undivided pulmonary segment and 
that pulmonary stenosis needed to be ruled out.  However, an 
EKG was within normal limits, and the treating physician 
noted that the finding must be considered a normal variant in 
the absence of cardiac symptomatology.  As such, the 
impression was listed as a normal heart with no 
contraindications to worldwide duty.  The veteran was later 
provided a discharge/reenlistment examination in July 1964, 
which found his heart to be normal without a murmur.  A 
November 1970 periodic examination and an April 1972 
separation examination also noted that the veteran's heart 
was normal.  

A VA examiner reviewed the veteran's claims file in August 
2006 and stated that the veteran did not have evidence of a 
congenital heart disease while he was in active service or 
after leaving service.  It was noted that there was no murmur 
that would be suggestive of such a disorder.  The examiner 
also opined that it was not likely that the veteran's 
arteriosclerotic heart disease was etiologically or causally 
related to his military service.  

The Board does acknowledge that a private medical opinion was 
submitted in September 2003, which discussed the veteran's 
medical history.  More specifically, the private physician 
observed that a February 1964 chest x-ray showed an abnormal 
pulmonary artery shadow and possible pulmonic stenosis or 
other type of congenital heart disease.  He indicated that 
similar findings were present in an October 1966 x-ray and 
that a June 1961 EKG revealed some questionable ventricular 
enlargement.  The physician also noted that the veteran had 
complained of chest tightness and pain in 1976 and 
subsequently had sudden cardiorespiratory arrest in March 
1981 at which time he could not be revived and was pronounced 
dead from sudden cardiac death possibly related to 
arteriosclerotic disease.  He noted that the diagnosis was 
never confirmed by autopsy.  Based on the foregoing, the 
September 2003 private physician stated that it was quite 
possible that the veteran had a congenital heart disease, 
such as pulmonary stenosis, which caused ventricular 
enlargement, and that over the years he ended up with sudden 
cardiac arrhythmia, which in turn caused the sudden cardiac 
death.  The physician also commented that the veteran may or 
may not have had coronary artery disease and indicated that 
the presumptive diagnosis of atherosclerotic heart disease 
was certainly in question.  

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the VA 
examiner's August 2006 opinion to be more probative.  It is 
unclear as to whether the September 2003 private physician 
had a complete review of the veteran's claims file.  In fact, 
the physician only stated that he had reviewed whatever 
records the appellant had given him, and there was no 
indication as to what those records were.  Moreover, the 
physician did not specifically address whether it was at 
least as likely as not that the veteran's cause of death was 
etiologically or causally related to his military service.  
He indicated that x-rays and an EKG obtained during the 
veteran's military service had revealed some suspicious 
findings, but he did not comment as to whether those findings 
were related to a disorder that manifested during the 
veteran's active duty service and caused his death.  In 
contrast, the VA examiner offered his opinion based on a 
review of all of the evidence, including the private 
physician's September 2003 statement, and offered a rationale 
for the opinion reached that is clearly supported by the 
evidence of record.  

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence. Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinion from the VA medical 
examiner who had the benefit and review of all pertinent 
medical records and who provided a rationale supported by the 
record.  As such, the medical evidence of record does not 
establish that the veteran's arteriosclerotic heart disease 
was causally or etiologically related to his active duty 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death. 

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.  Although the appellant contends that the veteran 
died as the result of a disorder related to his military 
service, the appellant is not a medical professional, and 
therefore her beliefs and statements about medical matters do 
not constitute competent evidence on matters of medical 
etiology or diagnosis and absent a professional medical 
opinion linking a current disorder to service, service 
connection cannot be granted.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


